GREENE, Judge.
Movant Larry Mark Harper moved to vacate and set aside, pursuant to Rule 27.-*84026, V.A.M.R., a ten year sentence he received for a second degree burglary conviction. The conviction was appealed, and the judgment and sentence of the trial court was affirmed. State v. Harper, 553 S.W.2d 895 (Mo.App.1977).
The motion to vacate contained eleven grounds, all of which alleged trial court errors in matters that were raised and decided in the appeal, or claims of ineffective assistance of counsel. The motion was then amended to include a claim of discrimination against women in the jury selection process, and a claim of ineffective assistance of counsel for failure to raise such issue at time of trial. An evidentiary hearing was held on the motion, after which the trial court filed comprehensive findings of fact, conclusions of law, and a judgment denying the motion.
We have reviewed the transcript filed herein and read the briefs of the parties. None of the claimed errors has any support in fact or in law. There was substantial evidence to support the findings and conclusions of the trial court, and its judgment denying the motion is not clearly erroneous. Ashby v. State, 598 S.W.2d 197, 198 (Mo.App.1980). An extended opinion would have no precedential value.
The judgment is affirmed. Rule 84.16(b), V.A.M.R.
All concur.